Title: To James Madison from Joseph Bryan, 3 February 1806 (Abstract)
From: Bryan, Joseph
To: Madison, James


                    § From Joseph Bryan. 3 February 1806. “I am sorry to trouble you on a trifling occasion. I applied to the president for permission to put a couple of mares to the Barbary horse sent over by the Bey of Tunis. On Saturday he told me I might send the mares whenever I pleased provided I would agree to be answerable to the government for the payment of the price he should cover at the ensuing Season. I sent the mares this morning—but the groom refused to put the horse to them without an order—that order I presume must come from you.”
                